Case: 10-40455 Document: 00511363180 Page: 1 Date Filed: 01/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 27, 2011
                                     No. 10-40455
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KAMAAL TAVON BLANDING,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:09-CR-990-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Kamaal Tavon Blanding has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).           Blanding has not filed a response.             Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.1       Accordingly, counsel’s motion for leave to withdraw is


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        We note that while Blanding’s plea agreement waives the right to collaterally attack
his conviction or sentence, the district court informed Blanding that he waived the right to
     Case: 10-40455 Document: 00511363180 Page: 2 Date Filed: 01/27/2011

                                       No. 10-40455

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




collaterally attack his sentence, omitting mention of the conviction. This omission has no
effect on the instant appeal. We make no determination at this time of the significance of the
omission with respect to any collateral challenge that Blanding might file.

                                              2